OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-17 in the reply filed on 25 May 2022 is acknowledged. Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) filed 06 October 2020 has been considered. 

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 24 April 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1 includes reference character (114), of which is not mentioned in the written description
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 12, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 11 and 12, the respective limitations of the coefficient of friction being less than or equal to about 0.7 are indefinite, as it is unclear whether said coefficient is of static (i.e., starting) or dynamic (i.e., sliding) friction; as well as unclear how said coefficient of friction is measured (e.g., the surface upon which the coated glass container slides, the surface roughness thereof) and under what conditions (e.g., temperature, % RH), of which one of ordinary skill in the art readily recognizes has a direct effect on the degree of the measured coefficient of friction, as evidenced by [0058] of Applicant’s specification.
For examination on the merits, the aforesaid limitations are interpreted under the broadest reasonable manner in view of Applicant’s specification (see MPEP 2111; 2111.01(II)), of which does not explicitly define the coefficient of friction. Thus, the limitations are interpreted as being the dynamic coefficient of friction, measured on any surface and under any atmospheric conditions.
In order to overcome the issue, it is respectfully suggested to amend the claims in light of the information presented in at least [0058-0061] of the specification – dynamic friction coefficient; normal force value; reference surface material; speed of container; temperature; and humidity. 
Regarding claim 17, the limitation “wherein the coating comprises at least 50 wt.% of the one or more polysilazanes” (emphasis added) is indefinite as the emphasized portion of the limitation lacks sufficient/proper antecedent basis. Claim 17 is dependent upon claim 15, of which does not recite the coating including one or more polysilazanes.
Upon full review of the specification and state of the art after conducting the search, claim 17 is further/also indefinite for lack of sufficient antecedent basis given that silazane monomers/prepolymers (as recited in claim 15) do not necessarily form polysilazanes upon cure, but can (depending upon cure conditions) form (poly)siloxane and/or silicon oxide networks/ceramics (i.e., elimination of the Si–N bonds and conversion to Si–O). In other words, the scope of claim 15, based on the claimed phrase “formed from silazane monomeric units or prepolymers comprising silazane monomeric units” is not so limited that the coating must include a polysilazane, but rather, said coating may be a (poly)siloxane or silicon oxide (i.e., silica). 
In view of the foregoing, claim 17 is interpreted to read as “wherein the coating is formed from at least 50 wt.% of the silazane monomeric units or prepolymers comprising silazane monomeric units”, in accordance with claim 15 and [0009, 0010, 0042, 0043, 0086].
Appropriate action is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0060444; “Wang”).
Regarding claim 1, Wang discloses a glass container having a silica coating on the exterior surface thereof [Abstract; 0005, 0014, 0015]. The silica coating is formed by preparing a sol-gel solution containing a silica precursor; coating the sol-gel solution on the exterior surface of the glass container; and then converting the precursor to silica via exposure to increased temperature (i.e., heating) in a environment having 60-85% relative humidity (RH) [0018, 0019, 0023, 0028-0031]. The silica precursor is a polysilazane, such as a perhydropolysilazane [0005, 0024-0026]. 
The sol-gel solution may be applied to the glass container after it has been annealed, via dipping or spraying (inter alia) [0028, 0029]. 
The intermediate product implicitly disclosed by Wang, i.e., the glass container having its exterior surface coated with the polysilazane, but prior to heating/conversion thereof into silica, reads on/anticipates the claimed coating comprising one or more polysilazanes. The coated glass container anticipates the coated glass container as claimed.
Wang does not explicitly recite “pharmaceutical package” as recited in the preamble of claim 1. However, the recitation thereof, in the absence (in the claim) of (e.g.) a particular shape, configuration, material disposed therein, and/or chemical composition which defines the glass container as it relates to pharmaceuticals (e.g., see Applicant’s specification [0022]) does not convey or carry patentable weight other than a pharmaceutical or composition of the sort must be capable of being disposed in the glass container by which said “pharmaceutical package” is defined. More simply put, the preamble recites “pharmaceutical package”, but the claim is merely defined by a coated glass container and does not contain any other limitations as to how the article relates to pharmaceuticals – thus, the breadth of “pharmaceutical package” is broad such that it encompasses any coated glass container. As such, the recitation in the preamble is anticipated or read on by a glass container which meets the limitations of the claim and which is capable of containing (i.e., merely having disposed therein) a ‘pharmaceutical’ composition (of which is broad in itself such that dissolvable antacid tablets in water contained therein would read thereon/anticipate) (see MPEP 2111.02(I) and (II) regarding the effects of the preamble as it relates to examination on the merits). 
In view of the foregoing analysis, the intermediate coated container of Wang (prior to conversion of the polysilazane to silica) anticipates all of the limitations of claim 1. 
Regarding claim 2, as set forth above in the rejection of claim 1, the polysilazane may be a perhydropolysilazane (all R groups are hydrogen). The specification does not define “organic moiety”. As such, the plain meaning/broadest reasonable interpretation (in light of the specification) of the term is an organic constituent group (e.g., –H, –CH3) bonded to (e.g., covalently) said polysilazane at any position. Therefore, the hydrogen groups bonded to the Si atoms of the silazane backbone read on the claimed organic moiety. 
Regarding claim 15, the glass container having the silica coating on the outer surface thereof, disclosed by Wang (in this case not the intermediate product as described above in the rejection of claim 1), anticipates the limitations of claim 15 (see paragraph 22 above regarding the recitation in the preamble of claim 15 of “pharmaceutical package”). The silica coating, formed from a silazane (pre)polymer [0024-0026 of Wang; 0033, 0040 of Applicant’s specification] reads on “the coating formed from silazane monomeric units or prepolymers comprising silazane monomeric units” (emphasis added) (see MPEP 2113) – the structure resulting from the product-by-process limitation of ‘formed from’ silazane monomer or prepolymer is broad such that it encompasses ceramic or ceramic-like coatings formed via heating the polysilazane in a humid environment such that the Si–N bonds (among others, e.g., Si–H) are converted to siloxane bonds. 
Regarding claim 16, the grounds of rejection of claim 2 above are applicable herein and thus not repeated for the sake of length of the Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (US 5,709,741; “Akamatsu”).
Regarding claims 1 and 15, Akamatsu discloses a water repellent coating (i.e., layer) for glass substrates including specifically, inter alia, glass containers (see MPEP 2131.02(II)), said coating comprising/formed from a disilazane that is, inter alia, 1,3-diethyl-1,1,3,3-tetramethyldisilazane [col. 2, formula where n and n’ = 2] (see MPEP 2131.02(II)); and said coating formed by coating (e.g., dipping, spraying) the disilazane on the glass and allowing it to dry at room temperature (and/or by additional heating) [Abstract; col.1, ln. 5-15; col. 2, 1-16, 54-64; col. 3, ln. 1-11, 27, 31-38; col. 5, 13-17]. 
Given that Akamatsu explicitly discloses the water repellent coating being suitable for use on glass containers, it would have been prima facie obvious (prior to the effective filing date of the invention) to have coated a glass container with the coating set forth above, and further, given that logically the coating can be disposed on the inside surface, the outside surface, or both of the aforesaid surfaces of the glass container (finite number of choices), it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have coated the glass container on, inter alia, the outer surface (see MPEP 2143(I)(E)); additionally or alternatively to have provided the aforesaid outer surface with water repellency as taught by Akamatsu. 
Applicant’s specification indicates that in order to form the coating comprising one or more polysilazanes on the outer surface of the glass container as claimed, a silazane monomer, prepolymer, or combination thereof may simply be applied to said surface (e.g., dipping, spraying) and then cured by resting at room temperature or by heating, thereby polymerizing said monomer, prepolymer, or combination thereof [0030, 0040, 0042]. Applicant’s specification also indicates (explicitly names) that inter alia, 1,3-diethyl-1,1,3,3-tetramethyldisilazane may be the silazane monomer utilized in forming the coating [0028]. 
In view of the foregoing, it stands to reason that the coating of Akamatsu, formed from 1,3-diethyl-1,1,3,3-tetramethyldisilazane and allowed to cure at room temperature, would have inherently formed a polysilazane (i.e., the coating layer formed on the outer surface of the glass container would have been a polysilazane formed via polymerization of the aforesaid disilazane monomer), absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). The coated glass container of Akamatsu, set forth above, reads on the claimed pharmaceutical package recited in claims 1 and 15, given that there are no structural or chemical features recited in the claim associated with said container being a pharmaceutical package, and further given that the coated glass container would be capable of containing a material/composition (e.g., medicine) therein. The coated glass container of Akamatsu, set forth above, reads on all of the limitations of claims 1 and 15.
It is also noted that claim 15 constitutes a product-by-process claim (see MPEP 2113(I), (II)), where the coated glass container of Akamatsu set forth above reads on both the process limitations (i.e., “formed from silazane monomeric units or prepolymers comprising silazane monomeric units”), as well as the resultant structure imparted thereby. 
Regarding claim 2, it is first noted that the specification does not define “organic moiety”. As such, the plain meaning/broadest reasonable interpretation (in light of the specification) of the term is an organic constituent group (e.g., –H, –CH3) bonded to (e.g., covalently) said polysilazane at any position. Therefore, (at least) the ethyl (i.e., –C2H5) groups bonded to the Si atoms (i.e., “1,3-diethyl”) of the silazane backbone read on the claimed organic moiety. 
Regarding claim 3, Akamatsu does not require any additional components in the coating (and layer formed therefrom) aside from the aforesaid disilazane (and polysilazane formed therefrom which defines said layer). Thus, in the absence of factually-supported objective evidence to the contrary, it stands to reason that the coating would have consisted substantially of the polysilazane, specifically more than 15 wt.% as claimed, in view of a small or negligible amount of potentially unreacted disilazane monomer remaining in the layer and/or the formation of siloxane bonds between hydroxyl groups on the surface of the glass container and said polysilazane (see MPEP 2112(V) and 2112.01(I)).
Regarding claims 4 and 5, as set forth above in the rejection of claim 1 (and also in consideration of the rejection of claim 3), given that the coating of Akamatsu is substantially identical to Applicant’s claimed and disclosed coating in terms of the silazane monomer species (i.e., 1,3-diethyl-1,1,3,3-tetramethyldisilazane) and the method of forming the coating (coating the monomer(s) on the outer surface of the glass and allowing to dry at room temperature, with optional additional heating), and given that no other components are required, it stands to reason that at least some portion of the coating including the polysilazane would have included at least 5 atm.% nitrogen (see MPEP 2112(V) and 2112.01(I), (II)). 
Regarding claims 11-14, Akamatsu does not explicitly discuss a coefficient of friction exhibited by the coating, nor quantify a degree of light transmission therethrough. However, in view of the rejections of claims 1 and 3 above and the inherency rationale(s) set forth therein (not repeated herein for the sake of length of the Office Action), in the absence of factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)), there is a reasonable expectation that the coating applied on the outer surface of the glass container of Akamatsu would have inherently exhibited a dynamic coefficient of friction (CoF) of less than or equal to about 0.7 (claim 11); the aforesaid CoF range following a heat treatment at a temperature of at least about 250°C for 30 minutes (claim 12); a light transmission through the container greater than or equal to about 55% of an uncoated container for the wavelength range of about 400 to about 700 nm (claim 13); and the aforesaid light transmission range following the aforesaid heat treatment (claim 14). 
Regarding claim 16, as set forth above in the rejection of claims 1/15 and 2, the disilazane form which the coating is formed includes organic moieties.
Regarding claim 17, in view of the interpretation set forth above in the rejection of claim 17 under 35 U.S.C. 112(b), the coating of Akamatsu, formed from solely the aforesaid disilazane, reads on the limitation of claim 17 in accordance with the interpretation. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu as applied to claim(s) 1 (and 3 for the rejection of claim 8) above, and further in view of Fish (US 2013/0302526; “Fish”).
Regarding claims 6-8, Akamatsu discloses the coated glass container set forth above in the rejection of claims 1 and 3 under 35 U.S.C. 103. 
Akamatsu is silent regarding the coating containing a polysiloxane and/or polysilane, and is silent regarding a particular coating thickness.
It is noted that Akamatsu discloses that the coating may include additives/components which aid in improving the durability thereof [col. 2, ln. 54-58].
Fish discloses a silicon-based coating for glass substrates [Abstract; 0006, 0007, 0040], including packaging surfaces thereof which require protection from wear and tear and from water [0042]. The coating (and composition from which it is formed) includes a polysilazane, polysiloxane, and a polysilane [0002, 0006, 0015-0017, 0020, 0024, 0028]; is applied by inter alia, dipping or spraying [0037]; and may be cured, i.e., polymerized, by ambient cure at room temperature (or above through additional heating) [0038].
Fish teaches that the coatings are clear, thin, slick, hard, heat and high temperature resistant, and chemical resistant, among other benefits [0006]; and also teaches that the addition of the polysiloxane and polysilane allow for lower concentrations of polysilazane to be utilized, thereby reducing cost, simplifying mixing steps/processes, and decreasing the odor of the finished (coated) products [0006]. 
Akamatsu and Fish are both directed to protective coatings for glass substrates (and packaging articles formed therefrom), wherein said protective coatings include polysilazanes and may be cured at or above room temperature. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included a polysiloxane and/or a polysilane in the coating of Akamatsu (i.e., alongside the disilazane as set forth above), as taught by Fish, in order to reduce the cost of the coating by reducing the overall amount of silazane utilized, and/or to decrease the odor resulting from the finished (coated) glass container. 
Per the aforesaid modification, the coating on the outer surface of the glass container of Akamatsu would have been formed from the stated disilazane (and thus included the polysilazane formed therefrom), as well as a polysiloxane and/or a polysilane, resulting in a copolymer thereof, thereby reading on the limitations of claims 6 and 7.
With respect to claim 8 (dependent upon claim 3), given that a copolymer (or otherwise polymeric network) would have resulted from the addition of the polysilane and polysiloxane; given that other components are not required by Akamatsu; and given that the coating is cured at room temperature, the polysilazane copolymer would have been present in the claimed amount of greater than 15 wt.% as described above in the rejection of claim 3.
Additionally or alternatively, Fish teaches that the coating composition may contain majority (up to 80 wt.% polysilazane), and as little as 1 wt.% polysiloxane and 1 wt.% polysilane [0007] (see MPEP 2144.05(I)), where it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the aforesaid amounts (or ranges for the aforesaid components disclosed by Fish) in order to have benefited from the cited properties above [0006, 0015], and/or to have increased or decreased the amounts of the aforesaid components (within the disclosed ranges) in order to adjust the degree to which one or more of the desired properties are exhibited by the coating based on the intended end use (see MPEP 2144.05(II)), thereby necessarily resulting in greater than 15 wt.% polysilazane present amongst polysilazane, polysiloxane, and polysilane, thus reading on the limitations of claim 8. 
Regarding claims 9 and 10, Akamatsu is silent regarding a particular thickness of the coating on the glass container.
Fish teaches that coating (as discussed/set forth above, analogous to that of Akamatsu) resulting from the spraying/dipping (followed by curing) may exhibit a thickness of 1 µm, or even thinner, up to about 75 µm [0037], with the thinnest coating disclosed (in the broad disclosure) being 0.1 µm, where thinner coatings are advantageous in terms of cost and ecologically [0037].
Given the analogous nature between the coatings of Akamatsu and Fish as set forth above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the coating of Akamatsu on the outer surface of the glass container within the range of 0.1 to 75 µm, as taught by Fish, as the aforesaid coating thickness would have been recognized as suitable for coatings intended for glass packaging articles (see MPEP 2144.07), and/or in order to balance both cost and the desired properties which the coating exhibits/provides (as well as the degree thereof) (see MPEP 2144.05(II)). 
Per the aforesaid modification, the coating on the outer surface of the glass container of Akamatsu would have exhibited a thickness of from 0.1 to 75 µm, of which encompasses/overlaps the claimed range of 1 µm or less, thereby rendering said claimed range prima facie obvious (see MPEP 2144.05(I)). As set forth above in the rejection of claim 1, the coating is applied directly on the outer surface of a glass container, thereby reading on “in direct contact with at least a portion of the first surface of the glass container” recited in claim 10. As such, the coated glass container of Akamatsu, as modified above, reads on the limitations of claims 9 and 10. 



Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered highly pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application. The Examiner respectfully suggests consideration of the cited portions of each disclosure.
US 5,922,411 to Shimizu et al. – [Abstract; col. 1, ln. 5-17; col. 2, ln. 1-4, 23-26, 30-35, 47-52; col. 3, ln. 40-48; col. 4, ln. 14-16; col. 7, ln. 39-44, 49-54; col. 10, ln. 36-39, 56-59; col. 11, ln. 1-32; col. 12, ln. 22-24; col. 14, ln. 32-39; col. 15, ln. 5-7; col. 16, ln. 8-10, 15-20]
US 2014/0199544 to Naganawa et al. – [Abstract; 0019, 0021, 0023, 0029, 0031, 0040, 0089, 0141, 0142, 0160, 0196, 0199, 0206, 0208, 0209, 0215, 0229, 0231, 0232]
US 2014/0251859 to Weikart et al. – [Abstract; 0074, 0089, 0167, 0168]
Gilvan Barroso, Quan Li, Rajendra K. Bordia, and Günter Motz, “Polymeric and ceramic silicon-based coatings – a review”, Journal of Materials Chemistry A, 2019, 7, pp. 1936-1963 [published 29 November 2018; copy provided herewith]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782